
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.14


FORM OF CANADIAN
TERM PROMISSORY NOTE


--------------------------------------------------------------------------------

CA $[AMOUNT]       [DATE]

--------------------------------------------------------------------------------

        FOR VALUE RECEIVED, the undersigned,                        , (the
"Borrower"), hereby promises to pay to Loyalty Management Group Canada Inc. (the
"Lender"), on or before [the four year anniversary of the execution] (the
"Maturity Date"), the principal sum of (Cdn$                ) (the "Principal
Amount"), together with interest, all as provided in Section 1 of this Note (the
outstanding Principal Amount together with unpaid interest collectively referred
to as the "Debt").

        Section 1.    The Debt.    Subject to and on the terms and conditions
set forth in this Note, the Borrower shall repay the Debt as follows:

        1.1.  Principal.    The Borrower shall pay the balance owed on the
Principal Amount of this Note to the Lender on the Maturity Date or such earlier
date as set out in this Note.

        1.2.  Interest.

        1.2.1.        The Debt shall accrue interest, for each day from the date
of this Note until the Maturity Date or earlier date by which all amounts owed
hereunder are fully paid, at a rate per annum equal to the "prescribed rate" set
out in the Income Tax Act (Canada) and Section 4301(c) of the Income Tax
Regulations (Canada), as adjusted quarterly (the "Prescribed Rate"), and which
is          percent (      %) per annum for the first quarter of 200    , and
interest shall be calculated and compounded monthly in arrears at the Prescribed
Rate multiplied by the Debt balance at the end of the month (after accounting
for any repayments made during the month).

        1.2.2.        Whenever the unpaid balance (accounting for any repayments
made) of the Debt has become due and payable, whether at the stated maturity
thereof, by acceleration or otherwise, the unpaid balance will accrue additional
interest, both before and after demand, default and judgement, at a rate equal
to the rate set forth in Section 1.2.1 plus two hundred (200) basis points (two
percent) from the date payable until the balance is paid in full.

        1.2.3.        All interest under this Note shall be computed on the
basis of the actual days elapsed in a year. Any such applicable interest rate,
expressed as an annual rate of interest for the purpose of the Interest Act
(Canada), shall be equivalent to such applicable interest rate multiplied by the
actual number of days in the calendar year in which the same is to be determined
and divided by 365.

        1.2.4.        Notwithstanding any other provision of this Section 1.2,
interest arising under this Note in any calendar year shall be payable annually
by the 31st day of December of such calendar year.

        1.3.  Prepayments; Payments.

        1.3.1.        The Borrower shall have the right to make prepayments of
the outstanding Debt at any time and in any amount without notice, premium or
penalty.

        1.3.2.        The Borrower shall make all payments of principal and
interest under this Note to the Lender at its main office (or such other
location as the Lender may direct) in immediately available funds. If any
payment of principal or interest on this Note shall become due on a day other
than a Banking Day, such payment shall be due and payable upon the next
succeeding Banking Day and such extension of time shall in such case be included
in computing interest in connection with such payment. A "Banking Day" is any
day on which banks are generally open for business in Toronto, Ontario.

        1.4.  Taxes.

--------------------------------------------------------------------------------

        1.4.1.        All payments by the Borrower hereunder shall be made free
and clear of, and without reduction for or on account of, any withholding taxes
now or hereafter imposed or collected by any country or any political
subdivision hereof; provided, however, that if any such taxes are required to be
withheld from any interest or other amount payable to the Lender hereunder, the
amount so payable to the Lender shall be increased to the extent necessary to
yield to the Lender, on a net basis after payment of such taxes, interest or
other amount payable hereunder at the rate or in the amount specified in this
Note. If the Borrower fails to pay any of such taxes when due, the Borrower
shall indemnify and save harmless the Lender from any incremental taxes,
interest, penalties or other liabilities that may become payable by the Lender
or to which the Lender may be subjected as a result of any such failure.

        Section 2.    Events of Default.    The following are Events of Default:

        2.1.  The Borrower fails to make a payment of interest on this Note when
and as due.

        2.2.  The Borrower fails to pay the principal of this Note when and as
due.

        2.3.  The Borrower:

        2.3.1.        makes an assignment for the benefit of creditors;

        2.3.2.        enters into any composition, compromise or arrangement
with his creditors;

        2.3.3.        generally does not pay his debts as such debts become due;
or

        2.3.4.        conceals, removes, or permits to be concealed or removed,
any part of his or its property, with intent to hinder, delay or defraud his
creditors or any of them, or makes or suffers a transfer of any of his property,
which is fraudulent under the provisions of any bankruptcy, fraudulent
conveyance or similar law, or makes or suffers a transfer of his property to or
for the benefit of a creditor at a time when other creditors similarly situated
have not been paid.

        2.4.  If:

        2.4.1.        a trustee, receiver, agent or custodian is appointed or
authorized to take charge of any property of the Borrower for the purpose of
enforcing a lien, security interest, or other claim against such property or for
the purpose of administering such property for the benefit of the Borrower's
creditors; or

        2.4.2.        an order (a) for relief against the Borrower is granted
under the Bankruptcy and Insolvency Act (Canada) or any similar law,
(b) appointing a receiver, trustee, agent or custodian of the Borrower or any
property of the Borrower or (c) providing for a composition, compromise or
arrangement with the creditors of the Borrower, is entered by any court or
governmental body or officer; or

        2.4.3.        the Borrower files any pleading seeking or consenting to
(whether by formal action or by the admission of the material allegations of a
pleading or otherwise) any such appointment or order; or

        2.4.4.        (a) any action or proceeding seeking any such appointment
or order is commenced without the authority or consent of the Borrower and
(b)(i) such action or proceeding is not dismissed within 30 days after its
commencement or (ii) the Borrower does not diligently contest such action or
proceeding.

        2.5.  The Borrower dies.

        2.6.  The Borrower resigns or the Borrower's employment is terminated
from Loyalty Management Group Canada Inc.

        Section 3.    Default Remedies.

        3.1.  Acceleration.    If an Event of Default occurs, the outstanding
unpaid principal balance of this Note, together with all interest accrued
thereon and any unpaid fees, expenses or other amounts due to

--------------------------------------------------------------------------------


the Lender under this Note (the "Default Amount"), is immediately due and
payable and the Borrower shall immediately pay same to the Lender, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived; provided, that if an Event of Default under Section 2.6 occurs, payment
of the Default Amount may be delayed, upon written approval of the Lender, if
the Borrower is restricted from selling any or all of the Collateral, as defined
in the Pledge Agreement between the Lender and Borrower, dated as of the date
hereof (the "Pledge Agreement"), due to operation of any law, rule or regulation
(a "Legal Restriction"). The Borrower shall repay the Default Amount, with
accumulated interest pursuant to Section 1.2, within 30 days after any Legal
Restriction is removed.

        3.2.  Remedies Cumulative.    The Lender may exercise the remedies
provided in the Pledge Agreement upon the occurrence of an Event of Default. No
right or remedy conferred upon the Lender by this Note or legally available to
the Lender if an Event of Default occurs is intended to be exclusive of any
other right or remedy, and each such right or remedy is cumulative and in
addition to every other such right or remedy.

        Section 4.    Miscellaneous.

        4.1.  Modifications and Waivers.    No modification or waiver of any
term or provision contained in this Note and no consent to any departure by the
Borrower therefrom shall in any event be effective unless the same is in writing
and signed by the party to be bound thereby. Such waiver or consent shall be
effective only in the specific instance and for the purpose for which it is
given.

        4.2.  Expenses.    All fees, costs and expenses, including reasonable
fees and expenses of outside legal counsel, incurred by the Lender in connection
with the enforcement of this Note or any other instruments, documents, or
agreements to be delivered pursuant hereto or in connection herewith, shall be
paid by the Borrower to the Lender on demand.

        4.3.  Number and Gender.    Unless the context requires otherwise, words
importing the singular include the plural and vice versa and words importing
gender include all genders.

        4.4.  Governing Law.    This Note shall be governed and construed by the
provisions hereof and in accordance with the laws of the Province of Ontario and
the federal laws of Canada applicable therein.

        Section 5.    Currency Conversion and Indemnity.

        5.1.  Any payment to be made under this Note in particular currency (the
"proper currency") that is made in a currency (the "other currency") other than
the proper currency, whether voluntarily or pursuant to a judgment or order of
any court or tribunal or otherwise, will discharge the obligations of the
undersigned under this Note only to the extent of the amount of the proper
currency that the Lender is able, or on before the close of business on the
business day following receipt of such payment, to purchase with the amount of
the other currency so received. If the amount of the proper currency that the
Lender can purchase is less than the amount of the proper currency originally
due to it, the undersigned will indemnify and save the Lender harmless from and
against any loss or damage arising because of such deficiency. This indemnity is
an obligation separate and independent from any other obligation of the
undersigned in respect of this Note or otherwise, will give rise to a separate
and independent cause of action, will apply irrespective of any indulgence
granted by the Lender from time to time, will continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due under this Note or under any judgement or order and will not merge in
any order of foreclosure made in respect of any security given by the
undersigned or any other person to or for the benefit of the Lender.

        This Note was executed in                        as of the date first
written above.

         

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------


Schedule of Canadian Term Promissory Notes


        In the first quarter of 2001 and 2002, John W. Scullion issued
promissory notes to Loyalty Management Group Canada, Inc., in a form
substantially similar to the foregoing form, with the following terms:

Year


--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

2001   $ 62,282.00   3% 2002   $ 99,182.00   3%

--------------------------------------------------------------------------------



QuickLinks


FORM OF CANADIAN TERM PROMISSORY NOTE
Schedule of Canadian Term Promissory Notes
